*230Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Lee Morris, Sr., appeals the district court’s order accepting the magistrate judge’s recommendation and dismissing Morris’ 42 U.S.C. § 1983 (2006) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Moms v. People of the United States, No. l:10-cv-00130-JAB-PTS, 2011 WL 124510 (M.D.N.C. filed Jan. 14, 2011; entered Jan. 19, 2011). We further deny Morris’ motion for sanction or money demand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.